Citation Nr: 0815930	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  04-13 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) or other acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1978 to 
November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The Board notes that jurisdiction over 
the veteran's claims file was subsequently transferred to the 
Jackson, Mississippi RO.

The veteran was scheduled for a personal hearing before the 
Board in April 2008, however he failed to appear.  Under the 
applicable regulation, if an appellant fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.702 (d) (2007).  Accordingly, this veteran's request for 
a hearing is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for PTSD or other 
acquired psychiatric disorder.  The veteran contends that his 
current PTSD is due to his exposure to combat in service, 
notably, during the Iran Hostage Crisis in 1979, the bombing 
of the Marine barracks in Beirut, Lebanon, in 1982, and in 
Saudi Arabia and Baghdad, Iraq, during the Gulf War.

The veteran's service personnel records (SPRs) and DD 214 do 
not reveal any service in Iran and reveal that the veteran 
was separated from service in 1981, prior to the bombing of 
the Marine barracks in Beirut, Lebanon, and the Gulf War.

The veteran has been consistently treated at VA facilities 
since December 2002 for his psychiatric disorder.  In 
December 2002, the veteran was provided with an initial 
mental health outpatient mental health assessment.  Upon 
examination the veteran was diagnosed with the anxiety 
disorders of panic and possibly PTSD and the depressive 
disorder of dysthymia.

In February 2003, the veteran was examined for admission into 
a domiciliary program at VA.  The veteran was diagnosed with 
alcohol dependence, major depression, and PTSD.  In a VA 
outpatient treatment note dated in February 2003, the veteran 
was diagnosed with alcohol dependence in early remission, 
depression, and rule out PTSD.  The psychiatrist indicated 
that he would continue with treatment with the goal of ruling 
in or out PTSD.

In a VA treatment notes dated in February 2003 to June 2004, 
the veteran was diagnosed with alcohol dependence, 
depression, and PTSD based upon the veteran's reported war 
experiences in Iran.  In May 2003, a VA physician submitted a 
statement diagnosing the veteran with PTSD and attributing it 
to the veteran's reported experiences in Iran.

In a VA treatment note dated in December 2004, the veteran 
was diagnosed with PTSD, bipolar disorder, and anger 
problems.  In a January 2007 VA social work note, the veteran 
was reported to be diagnosed with PTSD and depression.

In June 2003, the veteran was afforded a VA Compensation and 
Pension (C&P) PTSD examination.  The veteran reported that 
his stressors included participation in a rescue attempt 
during the Iran Hostage Crisis and his presence during the 
bombing of the Marine barracks in Beirut, Lebanon.  The 
examiner diagnosed the veteran with PTSD and major depression 
based upon the veteran's reported stressors.

The Board notes that the veteran's reported PTSD stressors 
have not been confirmed and that the veteran's SPRs and DD 
214 do not reveal any evidence of combat service.

In statements dated in May 2003 and February 2004, the 
veteran's mother, sister, and friend report that after the 
veteran returned from military service his personality had 
changed and he began to act strange.

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In light of the veteran's various psychiatric disorder 
diagnoses and the lack of an opinion as to whether the 
veteran's diagnosed depressive disorder and bipolar disorder 
are associated with the veteran service, the veteran's claim 
must be remanded for a VA C&P psychiatric examination 
addressing the nature, extent, and etiology of the veteran's 
psychiatric disorder.  

In the veteran's initial claim he reported that he was 
treated at the VA hospital in Seattle, Washington, for his 
psychiatric disorder from 1993.  A review of the claims 
folder reveals that records from the VA hospital in Seattle, 
Washington, have only been associated with the claims folder 
from December 2002.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. § 
5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2007).  In 
Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the claim must be remanded for attempts to be made to obtain 
the veteran's VA medical records pertaining to psychiatric 
treatment that are dated from 1993 to 2002.  Updated medical 
records dating from January 29, 2007, to the present should 
be requested as well.

The Board notes that the veteran was denied Social Security 
Administration (SSA) disability benefits.  The RO attempted 
to obtain copies of records from SSA but was informed that 
the records could not be located.  Because SSA records are 
potentially relevant to the Board's determination, VA is 
obliged to again attempt to obtain those records.  38 
U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2007); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-
200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with 
the claims file VA treatment records 
pertaining to the veteran from the VA 
medical center in Seattle, Washington, 
dated from 1993 to 2002 and updated VA 
medical records from the appropriate 
facility or facilities dating from 
January 29, 2007, to the present.  

2.  The RO should request, directly from 
the SSA, complete copies of any 
determination on a claim for disability 
benefits from that agency, together with 
the medical records that served as the 
basis for any such determination.  All 
attempts to fulfill this development 
should be documented in the claims file.  
If the search for these records is 
negative, that should be noted and the 
veteran must be informed in writing.

3.  After completion of the above 
development, arrange for the veteran to 
undergo an appropriate VA C&P examination 
to determine the nature, extent, onset 
and etiology of any psychiatric disorder, 
including PTSD, found to be present.  The 
examiner must rule in or exclude a 
diagnosis of PTSD.  Is it less likely 
than not (less than a 50 percent 
probability), at least as likely as not 
(a 50 percent or greater probability), or 
more likely than not (greater than 50 
percent probability) that the veteran's 
psychiatric disorder is related to or had 
its onset during service?  If the veteran 
is diagnosed with a psychosis the 
examiner is requested to offer an opinion 
on whether it manifested within one year 
from the veteran's separation from 
service, and if so, describe the severity 
of the condition(s) within the first 
post-service year.  The examiner must 
comment upon the statements of the 
veteran's mother, sister, and friend.  
The report of examination should include 
a complete rationale for all opinions 
expressed.  All necessary special studies 
or tests including psychological testing 
and evaluation should be accomplished.  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to or in 
conjunction with the examination.

4.  Thereafter, readjudicate the 
veteran's claims of service connection 
for PTSD or other acquired psychiatric 
disorder.  If the benefits sought on 
appeal are not granted, the RO should 
issue the veteran and his representative 
a supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




